

112 HR 8209 IH: To amend the Bridgeport Indian Colony Land Trust, Health, and Economic Development Act of 2012 to remove the restriction on class II gaming on certain land in California.
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8209IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Mr. Cook introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Bridgeport Indian Colony Land Trust, Health, and Economic Development Act of 2012 to remove the restriction on class II gaming on certain land in California.1.Removal of Class II gaming restrictionSection 2(d) of the Bridgeport Indian Colony Land Trust, Health, and Economic Development Act of 2012 (Public Law 112–212) is amended—(1)by striking class II gaming or; and(2)by striking those terms are and inserting that term is. 